DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 11, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehlen (3,308,859).
Regarding claim 1, Ehlen teach a cutting link for a saw chain of a chainsaw apparatus, comprising: 
a body 12; 
a depth gauge 15 protruding upwardly from a top side of the body; and 
a cutting portion 18 protruding upwardly from the top side of the body and located at rearward side of the depth gauge, wherein the cutting portion comprises a cutting edge (18a), a rake face (vertical face of the cutting portion and portion 41) adjacent to the cutting edge, and a clearance face (40b,c) adjacent to the cutting edge, and wherein the cutting portion has one or more surface hardened areas comprising a first surface hardened area which covers at least the rake face, with other areas of the cutting link being non-surface hardened areas (body portion, section 50, section 19), the non-surface hardened areas cover at least the clearance face (section 42 of the clearance face is a non-surface hardened area.  See Fig. 6).
See Fig. 1-4 and 6.


    PNG
    media_image1.png
    677
    850
    media_image1.png
    Greyscale


	Regarding claims 4 and 14, Ehlen teaches the cutting portion comprising:
	a cutting side plate portion (22, 19), extending upward from the body 12 and protruding from a first side of the body; 
a cutting top plate portion 20, extending laterally from a top end of the cutting side plate portion towards a second side of the body and protruding from the second side of the body; and 
a cutting corner portion 47, connecting the cutting side plate portion and the cutting top plate portion, and 
wherein the rake face further comprises: 
a first sharpening surface (46, 18b), formed at least on the cutting top plate portion and the cutting corner portion; and 
a second sharpening surface (47, 18a), formed on the cutting side plate portion, having a sharpening axis different from that of the first sharpening surface.
See Figs. 1-3 and 6.
	Regarding claim 11, Ehlen teaches a saw chain for a chainsaw apparatus, comprising cutting links, drive links (not shown but inherent in a saw chain), and a side plate (not shown but inherent in a saw chain) connected through rivets, wherein the cutting links are that as claimed in claim 1.
	Regarding claim 12, layer E is a part of the clearance face and it is softer than layer A and thus is considered non-hardened surface.
Regarding claim 15, Ehlen teaches a chain saw comprising a saw chai of claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlen (3,308,859) in view of McCormick (1,354,439).
Ehlen teaches the invention substantially as claimed except for a portion of a gullet adjacent to the rake face being hardened.
	McCormick teach a band saw with two adjacent teeth defined a gullet 13 where a portion of the gullet 13 adjacent to a rake face of a cutting tooth 12 being hardened so that the band saw has a long and hard service life.  See Figs. 1-2.
	Therefore, it would have been obvious to ones skilled in the art before the effective filling date of the claimed invention to harden a portion of the gullet adjacent to the rake face in Ehlen as taught by McCormick so that the cutting link has a long and hard service life.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ehlen (3,308,859) in view of Raczykowski (2006/0243097).
Ehlen teaches the main body 12 having a bottom rail toe and a bottom rail heel (front and back bumps separated by a central curved portion at the bottom of the body).  However, Ehlen does not teach the bottom rail toe and the bottom rail toe being hardened.
Raczykowski teaches a cutting link being hardened and having hard insets.  See Abstract.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to harden the main body 12 in Ehlen as taught by Raczykowski to prolong useful life of the cutting link.  When the main body 12 is hardened, the bottom rail heel and the bottom rail toe are hardened.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlen (3,308,859).
Regarding claim 7, Ehlen does not teach the hardened surface being made from a thermo-chemical diffusion process.  However, these limitations are considered product-by-process limitations.  The courts have held "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, "the lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Therefore, the cutting link in Ehlen fully anticipates the product as set forth in claim 7 above.  Furthermore, it would have also been obvious matter of design choice to harden the surfaces of the cutting link in Ehlen  using known hardening processes available to one skilled in the art such as the thermo-chemical diffusion process.
	Regarding claim 8, Ehlen teaches the invention substantially as claimed except for the thickness of the thermo-chemical diffusion layer between 0.3mm-0.5mm.  
	It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the thermo-chemical diffusion layer having a thickness between 0.3mm-0.5mm since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  In re Swain et al., 33 CCPA 1250.
	Regarding claim 9, Ehlen teaches the hardened layer A having a hardness of 62-64 HRc.  See Fig. 2.
Regarding claim 10, the modified cutting link in Buchholtz teaches the invention substantially as claimed except for the non-hardened surfaces being covered with a copper plating layer. To select a well-known material such as copper for covering the non-hardened surfaces would have been obvious to one having ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 1, 4, 5, 7-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Buchholtz et al. (6,112,632), hereinafter Buchholtz in view of Ehlen (3,308,859).
Regarding claim 1, Buchholtz teach a cutting link for a saw chain of a chainsaw apparatus substantially as claimed except for limitations in bolded texts, comprising: 
a body 2; 
a depth gauge 25 protruding upwardly from a top side of the body; and 
a cutting portion 11 protruding upwardly from the top side of the body and located at rearward side of the depth gauge, wherein the cutting portion comprises a cutting edge (15, 16, 12), a rake face (in region 12 in the same manner as the claimed invention) adjacent to the cutting edge, and a clearance face (defined by surface surfaces of cutting 11 in the same manner as the claimed invention) adjacent to the cutting edge, and wherein the cutting portion has one or more surface hardened areas comprising a first surface hardened area which covers at least the rake face, with other areas of the cutting link being non-surface hardened areas, the non-surface hardened areas cover at least the clearance face.
See Fig. 1-4 and 6.
Buchholtz does not teach “wherein the cutting portion has one or more surface hardened areas comprising a first surface hardened area which covers at least the rake face, with other areas of the cutting link being non-surface hardened areas.”
Ehlen teaches a cutting link of a chain saw “wherein the cutting portion has one or more surface hardened areas comprising a first surface hardened area which covers at least the rake face, with other areas of the cutting link being non-surface hardened areas, the non-surface hardened areas cover at least the clearance face.”  See the interpretation of Ehlen reference regarding the components of the cutting link and where they are hardened in the rejection of claim 1 under section 35 USC 102.  The hardened areas on the cutting link facilitates the cutting link self-sharpening which helps an operator maximizing productive time.  See col. 1, lines 18-36.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the cutting portion in Buchholtz as taught by Ehlen such that saw “wherein the cutting portion has one or more surface hardened areas comprising a first surface hardened area which covers at least the rake face, with other areas of the cutting link being non-surface hardened areas” so that the hardened areas on the cutting link facilitates the cutting link self-sharpening which helps an operator to maximize productive time.  See col. 1, lines 18-36.
	Regarding claims 4 and 14, the detail structure of the cutting portion is best seen in Figs. 1-2 in Buchholtz.  Buchholtz teaches a “7”-shaped cutting portion similar to the claimed invention.
	Regarding claim 5, Buchholtz teaches the depth gauge 25 having a vertical section and a lateral section 28.  See Figs. 1-3.
	Regarding claim 7,the modified cutting link in Buchholtz does not teach the hardened surface being made from a thermo-chemical diffusion process.  However, these limitations are considered product-by-process limitations.  The courts have held "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, "the lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Therefore, the modified cutting link in Buchholtz fully anticipates the product as set forth in claim 1 above.  Furthermore, it would have also been obvious matter of design choice to harden the surfaces of the modified cutting link in Buchholtz  using known hardening processes available to one skilled in the art such as the thermo-chemical diffusion process.
	Regarding claim 8, the modified cutting link in Buchholtz teaches the invention substantially as claimed except for the thickness of the thermo-chemical diffusion layer between 0.3mm-0.5mm.  
	It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the thermo-chemical diffusion layer having a thickness between 0.3mm-0.5mm since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  In re Swain et al., 33 CCPA 1250.
	Regarding claim 9, Ehlen teaches the hardened layer A having a hardness of 62-64 HRc.  See Fig. 2.
Regarding claim 10, the modified cutting link in Buchholtz teaches the invention substantially as claimed except for the non-hardened surfaces being covered with a copper plating layer. To select a well-known material such as copper for covering the non-hardened surfaces would have been obvious to one having ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 11, Buchholtz teaches a saw chain for a chainsaw apparatus, comprising cutting links, drive links (not shown but inherent in a saw chain), and a side plate (not shown but inherent in a saw chain) connected through rivets, wherein the cutting links are that as claimed in claim 1.
Regarding claim 12, layer E is a part of the clearance face and it is softer than layer A and thus is considered non-hardened surface.  See Fig. 2 in Ehlen.
Regarding claim 15, Buchholtz teaches a chain saw comprising a saw chain of claim 11.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Buchholtz et al. (6,112,632), hereinafter Buchholtz in view of Ehlen (3,308,859) as applied to claims 1-2 above, and further in view of McCormick (1,354,439).
The modified cutting link of Buchholtz teaches the invention substantially as claimed except for a portion of a gullet adjacent to the rake face being hardened.
	McCormick teach a band saw with two adjacent teeth defined a gullet 13 where a portion of the gullet 13 adjacent to a rake face of a cutting tooth 12 being hardened so that the band saw has a long and hard service life.  See Figs. 1-2.
	Therefore, it would have been obvious to ones skilled in the art before the effective filling date of the claimed invention to harden a portion of the gullet adjacent to the rake face in modified cutting link of Buchholtz as taught by McCormick so that the cutting link has a long and hard service life.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Buchholtz et al. (6,112,632), hereinafter Buchholtz in view of Ehlen (3,308,859) as applied to claims 1 above, and further in view of Raczykowski (2006/0243097).
Buchholtz teaches the main body 2 having a bottom rail toe 3 and a bottom rail heel 4.  However, Buchholtz does not teach the bottom rail toe and the bottom rail toe being hardened.
Raczykowski teaches a cutting link being hardened and having hard insets.  See Abstract.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to harden the main body 2 in Buchholtz as taught by Raczykowski to prolong useful life of the cutting link.  When the main body 2 is hardened, the bottom rail heel and the bottom rail toe are hardened.
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
Applicant’s argument with respect to the non-hardened face is not persuasive.  The Applicant argues that the entire clearance face is non-hardened.  However, claim 1 does not clearly define how much area of the clearance face is non-hardened.  The lower end 42 of the cutter 18 (Fig. 6), which is a clearance face, is not hardened as shown as a clear white area .  Therefore, Ehlen reads on the claim language.

    PNG
    media_image2.png
    578
    732
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724